NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

SOKHEANG IM,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-5050
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Sokheang Im, pro se.


PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Doby v. State, 25 So. 3d 598 (Fla. 2d DCA 2009); Hughes v. State, 22 So. 3d 132 (Fla.

2d DCA 2009); Valdez-Garcia v. State, 965 So. 2d 318 (Fla. 2d DCA 2007); Steward v.

State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Collins v. State, 859

So. 2d 1244 (Fla. 5th DCA 2003); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.